                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA
KENIA MERCEDES                        :
DIAZ-RODRIGUEZ,
                                      :
           Plaintiff                       CIVIL ACTION NO. 3:18-0603
                                      :
     v.                                         (JUDGE MANNION)
                                      :
ANDREW M. SAUL1,
                                      :
           Defendant
                                ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

     (1)   the report of Judge Mehalchick, (Doc. 15), is ADOPTED IN

           ITS ENTIRETY;

     (2)   the plaintiff’s complaint appealing the final decision of the

           Commissioner denying her claims for DIB benefits and SSI,

           (Doc. 1), is GRANTED, and the Commissioner’s decision

           is VACATED;

     (3)   this case is REMANDED to the Commissioner for

           further proceedings consistent with Judge Mehalchick’s

           report; and



     1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge



Date: August 29, 2019
18-0603-01-ORDER.wpd




                                               2
